Skinner, J. This was a bill in chancery tp enjoin against obstructing "a public road. The bill alleges that the road has been used as a public highway, with the knowledge and consent of the owners of the land over which it runs, without interruption, for more than twenty years, and has been worked and kept in repair for many years as one of the common highways of the county of Morgan; that complainants are owners of and occupy lands adjoining the road and that its free use is necessary to the enjoyment and use of their land, and that the respondent is about to fence up the road and deprive them of the use thereof. The answer denies that the road is a public highway, or has been used as such for twenty years. We are satisfied that the evidence establishes that the road has been used as a common public highway of the county, with the knowledge and acquiescence of the owners of the land over which it runs, for more than twenty years, and that it has been treated, by the authorities having jurisdiction of roads, as one of the public roads of the county. If equity will grant relief by injunction in favor of an individual interested against one about to shut up the road, and it is one of the public highways of the county, then the Circuit Court should have made the •injunction perpetual, instead of dismissing the bill. Although courts of equity will not interpose by injunction to prevent an obstruction of an alleged easement or way, or the creation of a nuisance or purpresture, when the right is doubtful and there is 'remedy at law; yet where the right is clear and appertains to the public, and an individual is directly and injuriously affected by the obstruction of the easement, or the creation of the nuisance, they will interfere on the application of such individual to prevent the threatened wrong or invasion of the common right. In such case, equity can give complete remedy—prevent irreparable mischief, and that continuous and vexatious litigation, that would arise out of resort to the remedies afforded at law. Obstructions to public highways are public nuisances, and private persons accustomed to use them, as well as the public, are interested in the prevention and removal of such obstructions. The remedy by injunction is perfect, and while it protects one from the injury, all are alike benefitted without the expense, delay and multiplicity of actions incident to redress at common law; and where th.e facts are easy of ascertainment, and the rights resulting therefrom free from difficulty, equity will grant relief, either at the suit of the public or of the citizen, having an immediate interest therein. 2 Story’s Eq. Com., Secs. 923, 924, 925, and cases there cited; Corning v. Lowerre, 6 John. Ch. 439; Hills v. Miller, 3 Paige’s Ch. 254; ibid. 213; 4 ibid. 510; 6 ibid. 88; 6 ibid. 554. Where a public road runs across private property, and is used by the public as a common road without interruption for twenty years, the owner acquiescing in such user, the law presumes a dedication of the ground upon which the road runs, to the use of the public, for such purpose. Whether this presumption is liable to be rebutted, or is conclusive as a prescriptive right, is not necessary for the purposes of this case to decide. 3 Kent's Com. 442, 443, 444, 450, 451; Willoughby v. Jenks, 20 Wendell 96; Conner v. New Albany, 1 Blackf. 43; Brown v. Manning, 6 Ohio 129; Gowen v. The Philadelphia Exchange Company, 5 Watts and Serg. 141; Hobbs v. Inhabitants of Lowell, 19 Pick. 405. The decree is reversed and the cause remanded with direction to the Circuit Court to enter a decree making the injunction perpetual. Reversed and remanded. Decree reversed.